Citation Nr: 1725412	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to retroactive compensation benefits for service-connected disability under Nehmer v. United States Department of Veterans Affairs, for purposes of accrued benefits.

2.  Entitlement to an earlier effective date for Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD
 
A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to February 1969.  He died in July 1982.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination of the Department of Veterans Affairs (VA) regional office and insurance center in Philadelphia, Pennsylvania

The appellant has claimed retroactive benefits under Nehmer v. United States Department of Veterans Affairs due to the Veteran's exposure to herbicides.  As both the appellant and the Veteran meet VA's definition of a Nehmer class member under 38 C.F.R. § 3.816(b), the issues have been recharcterzied as reflected on the title page of this decision.  That is, consideration has been given to retroactive accrued benefits as well as to an earlier effective date for DIC benefits.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

In a March 2017 letter, the Board informed the appellant that there was a discrepancy in representation and asked her to clarify who her representative was.  She was further informed that if she did not respond within 30 days, the Board will assume that she wishes to represent herself.  No response has been received to date.  Thus, the Board assumes that the appellant wishes to represent herself.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran died in July 1982, and had no claims for VA benefits pending at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.

2.  The current effective date of July 1, 1982, for DIC benefits represents the first day of the month in which the Veteran's death occurred where the appellant's claim was received within one year after the date of his death.


CONCLUSIONS OF LAW

1.  The requirements for payment of accrued benefits for disability due to herbicide exposure, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000 (2016); Nehmer v. United States Veterans Admin, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).

2.  The criteria for assignment of an effective date earlier than July 1, 1982, for the award of DIC benefits have not been met. 38 U.S.C.A. §§ 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.312, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the Veteran had disabilities due to Agent Orange exposure and, therefore, retroactive benefits are warranted pursuant to the Nehmer decision.  She explained in her Substantive Appeal that the Veteran did not have a chance to apply for compensation benefits during his lifetime under Nehmer and that she should receive benefits retroactive to the date that he first filed a claim.  

As is explained in further detail below, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease," or a Veteran's surviving spouse, child or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  See 38 C.F.R. § 3.816 (b).  Ischemic heart disease is included on the list of covered herbicide diseases and this includes cardiovascular disease.  38 C.F.R. § 3.309(e).  Diabetes mellitus is also on the list.  Id.

Here, the Veteran served in Vietnam and was diagnosed as having diabetes mellitus.  He was also diagnosed as having hypertensive cardiovascular disease.  He died in July 1982.  At the time of his death, he was service connected for hypertension and hypertensive cardiovascular disease among other disabilities.  His death certificate shows that he died of hypertension due to coronary artery disease.  

Retroactive Benefits on an Accrued Basis

At the outset, it should be noted that claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121 (a), (c); 38 C.F.R. § 3.1000.  A claim for DIC benefits by a surviving spouse is deemed to include a claim for any accrued benefits.  The appellant in this case filed a claim for DIC benefits in August 1982 which was within one year of the Veteran's death.  That notwithstanding, the provisions of 38 U.S.C.A. § 5121 (a), (c) and 38 C.F.R. § 3.1000 requiring survivors to file claims for accrued benefits do not apply to payments of awards under Nehmer.  38 C.F.R. § 3.816 (f)(2).  In short, in order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Here, the Veteran did not have any pending claims before VA at the time of his death in July 1982, nor were there any benefits due to him but unpaid prior to the last date of entitlement.  While the record shows that the Veteran filed claims for service connection for diabetes mellitus in September 1978 and May 1980, these claims were respectively denied in October 1978 and August 1980.  He did not appeal these decisions nor did he file a subsequent claim that was pending at the time of his death.  The U.S. Court of Appeals for the Federal Circuit held that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Jones, supra.

In terms of his hypertensive cardiovascular disease, the record shows that the Veteran was service connected for this disability at the time of his death and had been in receipt of benefits for this disability since the 1970s.  More specifically, the record shows that the Veteran filed an initial claim for service connection for high blood pressure in January 1970.  In March 1976, the RO granted service connection for hypertensive vascular disease assigning a 20 percent rating effective in September 1975.  The Veteran was thereafter diagnosed as having hypertensive cardiovascular disease at a VA hospital in August 1979.  In a subsequent rating decision in February 1980, the RO recharacterized the disability as hypertensive cardiovascular disease and hypertension and assigned a 60 percent rating effective in August 1979.  
In sum, the Veteran did not have a claim pending for benefits at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.  Thus, there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date for DIC Benefits

As a threshold matter, the Board notes that the appellant is not barred from pursuing this claim.  See 38 C.F.R. § 3.816 (f)(2); cf. Rudd v. Nicholson, 20 Vet. App. 296   (2006) (holding that there is no freestanding claim for an earlier effective date).

Within one month of the Veteran's July 1982 death, in August 1982, the appellant filed a claim for DIC benefits.  In December 1982, the RO granted DIC benefits for the cause of the Veteran's death identified as hypertension due to cardiovascular disease.  The compensation award was made effective the first day of the month in which the Veteran died, i.e. July 1982.  

As noted, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The appellant is a Nehmer class member as a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b).


A review of this appeal under the requirements of Nehmer reveals that the Nehmer exceptions for an earlier effective date for DIC benefits do not apply and, even if they did, the exceptions do not entitle the appellant to an effective date any earlier than the current effective date of July 1, 1982.  

It is evident from the facts above that the appellant was never denied DIC benefits between September 25, 1985, and May 3, 1989, nor was there a DIC claim pending between May 3, 1989 and August 31, 3010.  38 C.F.R. § 3.816(d)(1) and (2).  Rather, the RO granted the appellant's initial claim for DIC benefits in August 1982, with an effective date of the first date of the month in which the Veteran died, i.e. July 1, 1982.  Furthermore, even if the requirements of 38 C.F.R. §3.816(d)(1) or (2) were met, the appellant would not be entitled to an effective date for DIC benefits earlier than the present effective date in July 1982.  That is, if satisfied, the requirements of 38 C.F.R. §3.816(d)(1) or (2) provide that the effective date will be the later of the date VA received the claim on which such prior denial was based (not applicable) or the date the death occurred, i.e., July 1982.  See also 38 C.F.R. § 3.816(d)(3).  

In light of the foregoing, there is no legal basis for an effective date prior to July 1, 1982, for the award of DIC benefits.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis, 6 Vet. App. at 430.





	(CONTINUED ON NEXT PAGE)


ORDER

Retroactive benefits under Nehmer v. United States Department of Veterans Affairs, for purposes of accrued basis, is denied. 

An effective date earlier than July 1, 1982, for the award of DIC benefits is denied



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


